Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2020

                                    No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI11563
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       The Appellants Motion for Withdrawal of Counsel Ian M. McLin for Defendants MWM
Helotes Ranch, Ltd., and Myfe Moore is hereby GRANTED.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court